

Commercial Agreement


Between


Windstream Kentucky East, Inc.


&


SouthEast Telephone, Inc.


For


Mass Market Switching


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Table of Contents
Page 1



Table of Contents


GENERAL TERMS AND CONDITIONS
1
     
1.0
Introduction
1
2.0
Effective Date
1
3.0
Intervening Law
1
4.0
Term of Agreement
1
5.0
Assignment
2
6.0
Confidential and Proprietary Information
3
7.0
Liability and Indemnification
4
8.0
Payment of Rates and Late Payment Charges
6
9.0
Dispute Resolution
7
10.0
notices
9
11.0
taxes
10
12.0
force majeure
11
13.0
publicity
11
14.0
network maintenance and management
12
15.0
law endforcement and civil process
12
16.0
amendments and waivers
12
17.0
authority
13
18.0
binding effect
13
19.0
consent
13
20.0
expenses
13
21.0
headings
13
22.0
relationship of parties
13
23.0
conflict of interest
13
24.0
third party beneficiaries
14
25.0
trademarks and trade names
14
26.0
complete terms
14
27.0
cooperation on preventing end user fraud
14
28.0
modification of agreement
14
29.0
responsibility of each party
15
30.0
territory
15
31.0
compliance
15
32.0
responsibility of enviromental compliance
16
33.0
subcontracting
16
34.0
referenced documents
16
35.0
severability
17
36.0
survival of obligations
17
37.0
governing law
17
38.0
other obligations of SouthEast
17
39.0
customer inquiries
17
40.0
disclaimer of warranties
18
41.0
definitions and acronyms
18
42.0
other requirements and attachments
18
43.0
Survival of Obligations
17
   
ATTACHMENT1: MASS MARKET SWITCHING
20
     
1.0
Introduction
20
2.0
Mass Market switching element - port and usage
20
3.0
Combinations
21
4.0
maintenance of elements
21
5.0
performance of Mass Market Switching
22



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
Page 2



6.0
pricing
22
7.0
recurring charges
22
8.0
non-recurring charges
22
Exhibit A: Price List
23
   
ATTACHMENT 2: DEFINITIONS
24
   
ATTACHMENT 3: ACRONYMS
25



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 1



GENERAL TERMS AND CONDITIONS


This Private Commercial Agreement (“Agreement”) is between, SouthEast Telephone,
Inc. (“SouthEast”) and Windstream Kentucky East, Inc. (“Windstream”) a
Commonwealth of Kentucky corporation, having an office at 4001 Rodney Parham
Road, Little Rock, Arkansas, 72212.  (Windstream and SouthEast may be referred
to hereinafter, each, individually as a “Party”, and, collectively as the
“Parties”).


WHEREAS, pursuant to private commercial negotiations, the Parties wish to
establish terms for the provision of Mass Market Switching as designated in the
Attachments hereto for the purpose of determining the rates, terms, and
conditions.


NOW, THEREFORE, in consideration of the premises and the mutual covenants of
this Agreement, the Parties hereby agree as follows:


1.0
Introduction



 
1.1
This Agreement sets forth the terms, conditions and prices under which
Windstream may provide Mass Market Switching services to SouthEast as
specifically identified in appendixes attached to this Agreement, and executed
simultaneously with this general terms and conditions.  Further this Agreement
sets forth the terms, conditions, and prices under which SouthEast will provide
services to Windstream, where applicable.



 
1.2
For SouthEast to purchase Mass Market Switching from Windstream, SouthEast shall
have executed a 251/252 Interconnection Agreement with Windstream.



 
1.3
This Agreement includes and incorporates herein the Attachments of this
Agreement, and all accompanying Appendices, Addenda and Exhibits.



 
1.4
The Parties acknowledge and agree that by entering into and performing in
accordance with this Agreement, the Parties have not waived or relinquished any
applicable exemptions that are provided by or available under the Act or under
state law.



2.0
Effective Date



 
2.1
The effective date of this Agreement, once signed by both Parties, will be May
1, 2007 (“the Effective Date”).  Furthermore, this Agreement is conditioned upon
the Parties maintaining a 251/252 Interconnection Agreement.



3.0
Intervening Law



 
3.1
This Agreement is entered into as a result of private negotiations between the
Parties. Disputes between the Parties may be resolved pursuant to any process
available to the Parties under law, provided that the Parties may mutually agree
to use the dispute resolution process provided for in this Agreement.

 
4.0
Term of Agreement



 
4.1
The Parties agree to the provisions of this Agreement for a term of eighteen
(18) months (“the Term”) from the Effective Date of this Agreement.  This
Agreement will terminate on October 31, 2008 (“the Termination Date”).



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 2



 
4.2
Unless Windstream has requested renegotiations of this Agreement as provided in
4.3 below, this Parties will begin a transition process for Southeast’s
customers provisioned through Mass Market Switching under this Agreement one
hundred twenty (120) days in advance of the Termination Date.   Within the first
thirty (30) days of the 120-day period, the Parties shall implement a plan to
transition SouthEast’s customers provisioned through Mass Market Switching under
this Agreement to a service available under SouthEast’s 251/252 Interconnection
Agreement.  To the extent that the parties cannot mutually finalize a transition
plan within the first 30 days, then the Parties shall take the following action:
(i) SouthEast shall  provide prompt notice (with copies to Windstream) to its
customers provisioned pursuant to this Agreement that the customers are required
either to elect a new local exchange provider or have their service transferred
to Windstream at the end of the 120-day transition period; (ii) Southeast shall
provide all records necessary and otherwise cooperate fully with Windstream to
transition the impacted customers to the requested new local exchange carrier or
Windstream, as applicable; and (iii)  Windstream shall transfer any remaining
customers to Windstream's local telephone service at the end of the 120-day
transition period. The transfer of SouthEast customers from Mass Market
Switching will be completed by the Termination Date of this Agreement.



 
4.3
Windstream may request renegotiations of this Agreement by providing written
notice of termination to SouthEast at least days one hundred twenty (120) days
in advance of the date of Termination Date.  The Parties will begin discussions
of a replacement agreement within thirty (30) days from receipt of Windstream’s
notice. If the Parties have not replaced this Agreement within the first 30 days
of the notice period, then the Parties shall take the following action: (i)
SouthEast shall  provide prompt notice (with copies to Windstream) to its
customers provisioned pursuant to this Agreement that the customers are required
either to elect a new local exchange provider or have their service transferred
to Windstream at the end of the 120-day transition period; (ii) Southeast shall
provide all records necessary and otherwise cooperate fully with Windstream to
transition the impacted customers to the requested new local exchange carrier or
Windstream, as applicable; and (iii)  Windstream shall transfer any remaining
customers to Windstream's local telephone service at the end of the 120-day
transition period. The transfer of SouthEast customers from Mass Market
Switching will be completed by the Termination Date of this Agreement.



 
4.4
In the event of Default, as defined in this §4.3, the non-defaulting Party may
terminate this Agreement provided that the non-defaulting Party so advises the
defaulting Party in writing (“Default Notice”) of the event of the alleged
Default and the defaulting Party does not cure the alleged Default with sixty
(60) after receipt of the Default Notice thereof.  Default is defined as:



 
4.4.1
Either Party’s insolvency or initiation of bankruptcy or receivership
proceedings by or against the Party; or



 
4.4.2
A decision under §9.0, Dispute Resolution that a Party has materially breached
any of the terms or conditions hereof, or



 
4.4.3
A Party has notified the other Party in writing of the other Party’s material
breach of any of the material terms hereof, and the default remains uncured for
sixty (60) days from receipt of such notice.

5.0
Assignment



 
5.1
Any assignment by either Party to any non-affiliated entity of any right,
obligation or duty, or of any other interest hereunder, in whole or in part,
without the prior written consent of the other Party shall be void.  A Party may
assign this Agreement in its entirety to an Affiliate of the Party without the
consent of the other Party; provided, however, that the assigning Party shall
notify the other Party in writing of such assignment thirty (30) days prior to
the Effective Date thereof and, provided further, if the assignee is an assignee
of SouthEast, the assignee must provide evidence of Commission CLEC
certification.  The Parties shall amend this Agreement to reflect such
assignments and shall work cooperatively to implement any changes required due
to such assignment.  All obligations and duties of any Party under this
Agreement shall be binding on all successors in interest and assigns of such
Party.  No assignment or delegation hereof shall relieve the assignor of its
obligations under this Agreement in the event that the assignee fails to perform
such obligations.  Notwithstanding anything to the contrary in this Section,
SouthEast shall not assign this Agreement to any Affiliate or non-affiliated
entity unless either (1) SouthEast pays all bills, past due and current, under
this Agreement, or (2) SouthEast’s assignee expressly assumes liability for
payment of such bills.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 3



 
5.2
As a minimum condition of any assignment or transfer of this Agreement (or any
rights hereunder) that is permitted under or consented to by Windstream pursuant
to this §5, SouthEast agrees that any change, modification or other activity
required for Windstream to accommodate or recognize the successor to or assignee
of SouthEast shall be a CLEC Change.  Windstream shall have no obligation to
proceed with such activities nor shall any otherwise acceptable assignment or
transfer be effective against Windstream until the Parties agree upon the
charges that apply to such CLEC Change.



 
5.3
In the event that SouthEast makes any corporate name change (whether it involves
a merger, consolidation, assignment or transfer, and including addition or
deletion of a d/b/a), change in OCN/AECN, or a change in any other CLEC
identifier (collectively, a “CLEC Change”), SouthEast shall submit written
notice to Windstream within thirty (30) days of the first action taken to
implement such CLEC Change.  Within thirty (30) days following receipt of that
notice, the Parties shall negotiate rates to compensate Windstream for the
expenses to be incurred by Windstream to make the CLEC Change to the applicable
Windstream databases, systems, and records In addition, SouthEast shall
compensate Windstream for any service order charges and/or service request
charges, as specified in Appendix B, associated with such CLEC
Change.  Windstream’s Agreement to implement a CLEC Change is conditioned upon
SouthEast’s Agreement to pay all reasonable charges billed to SouthEast for such
CLEC Change.



6.0
Confidential and Proprietary Information



 
6.1
For the purposes of this Agreement, confidential information means confidential
or proprietary technical, Customer, End User, network, or business information
disclosed by one Party (the "Discloser") to the other Party (the "Recipient"),
which is disclosed by one Party to the other in connection with this Agreement,
during negotiations or the term of this Agreement (“Confidential
Information”).  Such Confidential Information shall automatically be deemed
proprietary to the Discloser and subject to this §6.0, unless otherwise
confirmed in writing by the Discloser.  All other information which is indicated
and marked, as Confidential Information at the time of disclosure shall also be
treated as Confidential Information under §6.0 of this Agreement.  The Recipient
agrees (i) to use Confidential Information only for the purpose of performing
under this Agreement, (ii) to hold it in confidence and disclose it to no one
other than its employees or agents having a need to know for the purpose of
performing under this Agreement, and (iii) to safeguard it from unauthorized use
or disclosure using at least the same degree of care with which the Recipient
safeguards its own Confidential Information. If the Recipient wishes to disclose
the Discloser's Confidential Information to a third-party agent or consultant,
such disclosure must be agreed to in writing by the Discloser, and the agent or
consultant must have executed a written Agreement of nondisclosure and nonuse
comparable to the terms of this Section.



 
6.2
The Recipient may make copies of Confidential Information only as reasonably
necessary to perform its obligations under this Agreement.  All such copies will
be subject to the same restrictions and protections as the original and will
bear the same copyright and proprietary rights notices as are contained on the
original.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 4



 
6.3
The Recipient agrees to return all Confidential Information to the Discloser in
tangible form received from the Discloser, including any copies made by the
Recipient within thirty (30) days after a written request is delivered to the
Recipient, or to destroy all such Confidential Information if directed to do so
by Discloser except for Confidential Information that the Recipient reasonably
requires to perform its obligations under this Agreement.  If either Party loses
or makes an unauthorized disclosure of the other Party's Confidential
Information, it will notify such other Party immediately and use reasonable
efforts to retrieve the lost or wrongfully disclosed information.



 
6.4
The Recipient will have no obligation to safeguard Confidential Information: (i)
which was in the possession of the Recipient free of restriction prior to its
receipt from the Discloser; (ii) after it becomes publicly known or available
through no breach of this Agreement by the Recipient, (iii) after it is
rightfully acquired by the Recipient free of restrictions on its disclosure, or
(iv) after it is independently developed by personnel of the Recipient to whom
the Discloser’s Confidential Information had not been previously disclosed.  In
addition, either Party will have the right to disclose Confidential Information
to any mediator, arbitrator, state or federal regulatory body, or a court in the
conduct of any mediation, arbitration or approval of this Agreement, as long as,
in the absence of an applicable protective order, the Discloser has been
previously notified by the Recipient in time sufficient for the Recipient to
undertake lawful measures to avoid disclosing such information and for Discloser
to have reasonable time to seek or negotiate a protective order before or with
any applicable mediator, arbitrator, state or regulatory body or a court.



 
6.5
The Parties recognize that an individual End User may simultaneously seek to
become or be a Customer of both Parties.  Nothing in this Agreement is intended
to limit the ability of either Party to use Customer specific information
lawfully obtained from End Users or sources other than the Discloser, subject to
applicable rules governing use of Customer Propriety Network Information (CPNI).



 
6.6
Each Party's obligations to safeguard Confidential Information disclosed prior
to expiration or termination of this Agreement will survive such expiration or
termination.



 
6.7
Except as otherwise expressly provided elsewhere in this Agreement, no license
is hereby granted with respect to any patent, trademark, or copyright, nor is
any such license implied solely by virtue of the disclosure of any Confidential
Information.



 
6.8
Each Party agrees that the Discloser may be irreparably injured by a disclosure
in breach of this Agreement by the Recipient or its representatives and the
Discloser will be entitled to seek equitable relief, including injunctive relief
and specific performance, in the event of any breach or threatened breach of the
confidentiality provisions of this Agreement.  Such remedies will not be deemed
to be the exclusive remedies for a breach of this Agreement, but will be in
addition to all other remedies available at law or in equity.



7.0
Liability and Indemnification



 
7.1
Limitation of Liabilities



With respect to any claim or suit for damages arising out of mistakes,
omissions, defects in transmission, interruptions, failures, delays or errors
occurring in the course of furnishing any service hereunder, the liability of
the Party furnishing the affected service, if any, shall not exceed a credit for
the actual cost of the services or functions not performed or improperly
performed for the period of that particular service during which such mistakes,
omissions, defects in transmission, interruptions, failures, delays or errors
occurs and continues; provided, however, that any such mistakes, omissions,
defects in transmission, interruptions, failures, delays, or errors which are
caused by the gross negligence or willful, wrongful act or omission of the
complaining Party or which arise from the use of the complaining Party's
facilities or equipment shall not result in the imposition of any liability
whatsoever upon the other Party furnishing service.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 5



 
7.2
No Consequential Damages



EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL
DAMAGES SUFFERED BY SUCH OTHER PARTY (INCLUDING WITHOUT LIMITATION DAMAGES FOR
HARM TO BUSINESS, LOST REVENUES, LOST SAVINGS, OR LOST PROFITS SUFFERED BY SUCH
OTHER PARTY), REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, WARRANTY,
STRICT LIABILITY, OR TORT, INCLUDING WITHOUT LIMITATION NEGLIGENCE OF ANY KIND
WHETHER ACTIVE OR PASSIVE, AND REGARDLESS OF WHETHER THE PARTIES KNEW OF THE
POSSIBILITY THAT SUCH DAMAGES COULD RESULT.  EACH PARTY HEREBY RELEASES THE
OTHER PARTY (AND SUCH OTHER PARTY'S SUBSIDIARIES AND AFFILIATES, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS) FROM ANY SUCH CLAIM.
NOTHING CONTAINED IN THIS SECTION WILL LIMIT EITHER PARTY’S LIABILITY TO THE
OTHER PARTY FOR (i) WILLFUL OR INTENTIONAL MISCONDUCT (INCLUDING GROSS
NEGLIGENCE) OR (ii) BODILY INJURY, DEATH, OR DAMAGE TO TANGIBLE REAL OR TANGIBLE
PERSONAL PROPERTY.


 
7.3
Obligation to Indemnify



 
7.3.1
Each Party shall be indemnified and held harmless by the other Party against
claims, losses, suits, demands, damages, costs, expenses, including reasonable
attorneys’ fees (“Claims”), asserted, suffered, or made by third parties arising
from (i) any act or omission of the indemnifying Party in connection with its
performance or non-performance under his Agreement; and (ii) provision of the
indemnifying Party's services or equipment, including but not limited to claims
arising from the provision of the indemnifying Party's services to its End Users
(e.g., claims for interruption of service, quality of service or billing
disputes) unless such act or omission was caused by the negligence or willful
misconduct of the indemnified Party.  Each Party shall also be indemnified and
held harmless by the other Party against claims and damages of persons for
services furnished by the indemnifying Party or by any of its subcontractors,
under worker's compensation laws or similar statutes.



 
7.3.2
Each Party, as an Indemnifying Party agrees to release, defend, indemnify, and
hold harmless the other Party from any claims, demands or suits that asserts any
infringement or invasion of privacy or confidentiality of any person or persons
caused or claimed to be caused, directly or indirectly, by the Indemnifying
Party's employees and equipment associated with the provision of any service
herein.  This provision includes but is not limited to suits arising from
unauthorized disclosure of the End User’s name, address or telephone number.



 
7.3.3
Windstream makes no warranties, express or implied, concerning SouthEast’s (or
any third party’s) rights with respect to intellectual property (including
without limitation, patent, copyright and trade secret rights) or receipt of
Windstream services.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 6



 
7.4
Obligation to Defend; Notice; Cooperation



Whenever a claim arises for indemnification under this Section (the “Claim”),
the relevant Indemnitee, as appropriate, will promptly notify the Indemnifying
Party and request the Indemnifying Party to defend the same.  Failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party of any
liability that the Indemnifying Party might have, except to the extent that such
failure prejudices the Indemnifying Party's ability to defend such Claim.  The
Indemnifying Party will have the right to defend against such Claim in which
event the Indemnifying Party will give written notice to the Indemnitee of
acceptance of the defense of such Claim and the identity of counsel selected by
the Indemnifying Party.  Except as set forth below, such notice to the relevant
Indemnitee will give the Indemnifying Party full authority to defend, adjust,
compromise, or settle such Claim with respect to which such notice has been
given, except to the extent that any compromise or settlement might prejudice
the Intellectual Property Rights of the relevant Indemnities.  The Indemnifying
Party will consult with the relevant Indemnitee prior to any compromise or
settlement that would affect the Intellectual Property Rights or other rights of
any Indemnitee, and the relevant Indemnitee will have the right to refuse such
compromise or settlement and, at such Indemnitee’s sole cost, to take over such
defense of such Claim. Provided, however, that in such event the Indemnifying
Party will not be responsible for, nor will it be obligated to indemnify the
relevant Indemnitee against any damages, costs, expenses, or liabilities,
including without limitation, attorneys’ fees, in excess of such refused
compromise or settlement.  With respect to any defense accepted by the
Indemnifying Party, the relevant Indemnitee will be entitled to participate with
the Indemnifying Party in such defense if the Claim requests equitable relief or
other relief that could affect the rights of the Indemnitee and also will be
entitled to employ separate counsel for such defense at such Indemnitee's
expense.  In the event the Indemnifying Party does not accept the defense of any
indemnified Claim as provided above, the relevant Indemnitee will have the right
to employ counsel for such defense at the expense of the Indemnifying Party, and
the Indemnifying Party shall be liable for all costs associated with
Indemnitee’s defense of such Claim including court costs, and any settlement or
damages awarded the third party.  Each Party agrees to cooperate and to cause
its employees and agents to cooperate with the other Party in the defense of any
such Claim.


8.0
Payment of Rates and Late Payment Charges



 
8.1
Windstream, at its discretion may require SouthEast to provide Windstream a
security deposit to ensure payment of SouthEast’s account.  The security deposit
must be an amount equal to three (3) months anticipated charges (including, but
not limited to, recurring, non-recurring, termination charges and advance
payments), as reasonably determined by Windstream, for Mass Market Switching
furnished by Windstream under this Agreement.



 
8.1.1
Such security deposit shall be a cash deposit or other form of security
acceptable to Windstream.  Any such security deposit may be held during the
continuance of the service as security for the payment of any and all amounts
accruing for the service.



 
8.1.2
If a security deposit is required, such security deposit shall be made prior to
the activation of service.



 
8.1.3
The fact that a security deposit has been provided in no way relieves SouthEast
from complying with Windstream's regulations as to advance payments and the
prompt payment of bills on presentation nor does it constitute a waiver or
modification of the regular practices of Windstream providing for the
discontinuance of service for non-payment of any sums due Windstream.



 
8.1.4
Windstream reserves the right to increase the security deposit requirements
when, in its sole judgment, circumstances so warrant and/or gross monthly
billing has increased beyond the level initially used to determine the security
deposit.



 
8.1.5
In the event that SouthEast is in breach of this Agreement, service to SouthEast
may be terminated by Windstream; any security deposits applied to its account
and Windstream may pursue any other remedies available at law or equity.



 
8.1.6
In the case of a cash deposit, interest at a rate of .000590 shall be paid to
SouthEast during the possession of the security deposit by Windstream.  Interest
on a security deposit shall accrue annually and, if requested, shall be annually
credited to SouthEast by the accrual date.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 7



 
8.2
Windstream may, but is not obligated to, draw on the cash deposit, as
applicable, upon the occurrence of any one of the following events.



 
8.2.1
SouthEast owes Windstream undisputed charges under this Agreement that are more
than thirty (30) calendar days past due; or



 
8.2.2
SouthEast admits its inability to pay its debts as such debts become due, has
commenced a voluntary case (or has had an involuntary case commenced against it)
under the U.S. Bankruptcy Code or any other law relating to insolvency,
reorganization, wind-up, composition or adjustment of debts or the like, has
made an assignment for the benefit of creditors or, is subject to a receivership
or similar proceeding; or



 
8.2.3
The expiration or termination of this Agreement.



 
8.3
If Windstream draws on the security deposit, upon request by Windstream,
SouthEast will provide a replacement deposit conforming to the requirements
of  §8.1.



 
8.4
Except as otherwise specifically provided elsewhere in this Agreement, the
Parties will pay all rates and charges due and owing under this Agreement within
thirty (30) days of the invoice date in immediately available funds.  The
Parties represent and covenant to each other that all invoices will be promptly
processed and mailed in accordance with the Parties’ regular procedures and
billing systems.



 
8.4.1
If the payment due date falls on a Sunday or on a Holiday which is observed on a
Monday, the payment due date shall be the first non-Holiday following such
Sunday or Holiday.  If the payment due date falls on a Saturday or on a Holiday
which is observed on Tuesday, Wednesday, Thursday, or Friday, the payment due
date shall be the last non-Holiday preceding such Saturday or Holiday.  If
payment is not received by the payment due date, a late penalty, as set forth in
§8.5 and 8.6 below, will be assessed.



 
8.5
If the amount billed is received by the billing Party after the payment due date
or if any portion of the payment is received by the billing Party in funds which
are not immediately available to the billing Party, then a late payment charge
will apply to the unpaid balance.



 
8.6
Except as otherwise specifically provided in this Agreement interest on overdue
invoices will apply at the lesser of the highest interest rate (in decimal
value) which may be levied by law for commercial transactions, compounded daily
and applied for each month or portion thereof that an outstanding balance
remains, or shall not exceed 0.0004930 compounded daily and applied for each
month or portion thereof that an outstanding balance remains.



9.0
Dispute Resolution



 
9.1
Notice of Disputes



Notice of a valid contractual dispute must be in writing, specifically
documenting the nature of the dispute, and must include a detailed description
of the underlying dispute (the “Dispute Notice”).



 
9.1.1
Billing Disputes



The disputing Party must submit billing disputes (“Billing Disputes”) to the
billing Party by the due date on the disputed bill.  After receipt of a dispute,
the billing Party will review to determine the accuracy of the billing
dispute.  If the billing Party determines the dispute is valid, the billing
Party will credit the disputing Party’s bill by the next bill date.  If the
billing Party determines the billing dispute is not valid, the disputing Party
may escalate the dispute as outlined in §9.1.1.1.  If escalation of the billing
dispute does not occur within the 30 days as outlined below, the disputing Party
must remit payment for the disputed charge, including late payment charges, to
the billing Party by the next bill date and these charges are no longer
considered disputed charges.  The Parties will endeavor to resolve all Billing
Disputes within sixty (60) calendar days from receipt of the Dispute Form.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 8



 
9.1.1.1
Resolution of the dispute is expected to occur at the first level of management,
resulting in a recommendation for settlement of the dispute and closure of a
specific billing period.  If the issues are not resolved within the allotted
time frame, the following resolution procedure will be implemented:



 
9.1.1.1.1
If the dispute is not resolved within thirty (30) calendar days of receipt of
the Dispute Notice, the dispute will be escalated to the second level of
management for each of the respective Parties for resolution.  If the dispute is
not resolved within sixty (60) calendar days of the notification date, the
dispute will be escalated to the third level of management for each of the
respective Parties for resolution.

 
9.1.1.1.2
If the dispute is not resolved within ninety (90) calendar days of the receipt
of the Dispute Form, the dispute will be escalated to the fourth level of
management for each of the respective Parties for resolution.

 
9.1.1.1.3
Each Party will provide to the other Party an escalation list for resolving
billing disputes.  The escalation list will contain the name, title, phone
number, fax number and email address for each escalation point identified in
this §9.1.1.1.



 
9.1.1.2
If the disputing Party disputes a charge and does not pay such charge by the
payment due date, such charges shall be subject to late payment charges as set
forth in §8.6 above.  If the disputing Party disputes charges and the dispute is
resolved in favor of the disputing Party, the billing Party shall credit the
bill of the disputing Party for the amount of the disputed charges, along with
any late payment charges assessed, by the next billing cycle after the
resolution of the dispute.  Accordingly, if the disputing Party disputes charges
and the dispute is resolved in favor of the billing Party, the disputing Party
shall pay the billing Party the amount of the disputed charges and any
associated late payment charges, by the next billing due date after the
resolution of the dispute.



 
9.1.1.3
For purposes of this §9.1.1, a billing dispute shall not include the refusal to
pay other amounts owed to a Party pending resolution of the dispute.  Claims by
the disputing Party for damages of any kind will not be considered a Bona Fide
Dispute for purposes of this §9.1.1.  A Party’s failure to pay all undisputed
amounts by the due date listed on the bill, is a material breach of this
Agreement.



 
9.1.1.4
Once the billing dispute has been processed in accordance with this §9.1.1, the
disputing Party will make immediate payment on any of the disputed amount owed
to the billing Party, or the billing Party shall have the right to pursue normal
treatment procedures.  Any credits due to the disputing Party resulting from the
Dispute process will be applied to the disputing Party's account by the billing
Party immediately upon resolution of the dispute.



 
9.1.1.5
Neither Party shall bill the other Party for charges incurred more than
twelve  (12) months after the service is provided to the non-billing Party.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 9



 
9.1.2
All Other Disputes



All other disputes (i.e., contractual disputes) shall be valid only if
reasonable within the scope of this Agreement, and the Parties agree that
two-year statute of limitations shall govern such disputes.


 
9.2
Dispute Resolution



 
9.2.1
Except as otherwise provided in this Agreement, any dispute between the Parties
regarding the interpretation or enforcement of this Agreement or any of its
terms shall be addressed by good faith negotiation between the Parties.  To
initiate such negotiation, a Party must provide to the other Party written
notice of the dispute that includes both a detailed description of the dispute
or alleged nonperformance and the name of an individual who will serve as the
initiating Party’s representative in the negotiation.  The other Party shall
have ten Business Days to designate its own representative in the
negotiation.  The Parties’ representatives shall meet at least once within 45
days after the date of the initiating Party’s written notice in an attempt to
reach a good faith resolution of the dispute. Upon agreement, the Parties’
representatives may utilize other alternative dispute resolution procedures such
as private mediation to assist in the negotiations.



 
9.2.2
If the Parties have been unable to resolve the dispute within 45 days of the
date of the initiating Party’s written notice, either Party may initiate an
appropriate proceeding before a court of competent jurisdiction.



10.0
Notices



 
10.1
Except as otherwise specifically provided in this Agreement, all notice,
consents, approvals, modifications, or other communications to be given under
this Agreement shall be in writing and sent postage prepaid by registered mail
return receipt requested.  Notice may also be effected by personal delivery or
by overnight courier.  All notices will be effective upon receipt, and should be
directed to the following:



 
If to SouthEast:

SouthEast Telephone, Inc.
106 Scott Avenue
Pikeville, KY 41501


If to Windstream:
Windstream
Attn:  Staff Manager – Interconnection Services
4001 Rodney Parham Road
1170 B3F03-84A
Little Rock, AR 72212


Copy to:
Windstream
Attn:  Windstream Regulatory
1170 B1F03-53A
Little Rock, AR 72212


 
10.2
Either Party may unilaterally change its designated representative and/or
address, telephone contact number or facsimile number for the receipt of notices
by giving seven (7) days' prior written notice to the other Party in compliance
with this Section.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 10



11.0
Taxes



 
11.1
Each Party purchasing services hereunder shall pay or otherwise be responsible
for all federal, state, or local sales, use, excise, gross receipts, transaction
or similar taxes, fees or surcharges (hereinafter “Tax”) levied against or upon
such purchasing Party (or the providing Party when such providing Party is
permitted to pass along to the purchasing Party such taxes, fees or surcharges),
except for any tax on either Party's corporate existence, status or
income.  Whenever possible, these amounts shall be billed as a separate item on
the invoice.  Purchasing Party may be exempted from certain taxes if purchasing
Party provides proper documentation, e.g., reseller certificate, from the
appropriate taxing authority.  Failure to timely provide said resale tax
exemption certificate will result in no exemption being available to the
purchasing Party until such time as the purchasing Party presents a valid
certification.



 
11.2
With respect to any purchase of services, facilities or other arrangements, if
any Tax is required or permitted by applicable law to be collected from the
purchasing Party by the providing Party, then (i) the providing Party shall bill
the purchasing Party for such Tax, (ii) the purchasing Party shall remit such
Tax to the providing Party and (iii) the providing Party shall remit such
collected Tax to the applicable taxing authority, except as otherwise indicated
below.



 
11.3
The Parties agree that each Party shall generally be responsible for collecting
and remitting to the appropriate city, any franchise fees or taxes for use of
city rights of way, in accordance with the terms of that Party’s franchise
Agreement. In the event a city attempts to collect from both Parties to pay
franchise fees or taxes on the same revenues with respect to Mass Market
Switching ”CLEC ACROYNM TXT” shall be responsible for paying the fees and taxes
in full.



 
11.4
If the providing Party fails to collect any Tax as required herein, then, as
between the providing Party and the purchasing Party, (i) the purchasing Party
shall remain liable for such uncollected Tax and (ii) the providing Party shall
be liable for any penalty and interest assessed with respect to such uncollected
Tax by such authority.  However, if the purchasing Party fails to pay any taxes
properly billed, then, as between the providing Party and the purchasing Party,
the purchasing Party will be solely responsible for payment of the taxes,
penalty and interest.



 
115
If the purchasing Party fails to impose and/or collect any Tax from End Users as
required herein, then, as between the providing Party and the purchasing Party,
the purchasing Party shall remain liable for such uncollected Tax and any
interest and penalty assessed thereon with respect to the uncollected Tax by the
applicable taxing authority.  With respect to any Tax that the purchasing Party
has agreed to pay or impose on and/or collect from End Users, the purchasing
Party agrees to indemnify and hold harmless the providing Party on an after-tax
basis for any costs incurred by the providing Party as a result of actions taken
by the applicable taxing authority to collect the Tax from the providing Party
due to the failure of the purchasing Party to pay or collect and remit such Tax
to such authority.



 
11.6
All notices, affidavits, exemption certificates or other communications required
or permitted to be given by either Party to the other Party under this §11.0,
shall be made in writing and sent postage prepaid by registered mail return
receipt requested.  All notices shall be effective upon receipt. All notices
sent pursuant to this Section shall be directed to the following:



To Windstream:
Windstream
Attn:  Director State and Local Taxes
4001 Rodney Parham Road
1170 B1F03-70A
Little Rock, AR 72212


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 11



Copy to:
Windstream
Staff Manager - Interconnection Services
4001 Rodney Parham Road
1170 B3F03-84A
Little Rock, AR 72212


 
To SouthEast:



SouthEast Telephone, Inc.
106 Scott Avenue
Pikeville, KY 41501


 
11.7
Either Party may unilaterally change its designated representative and/or
address, telephone contact number or facsimile number for the receipt of notices
by giving seven (7) days' prior written notice to the other Party in compliance
with this Section.



12.0
Force Majeure



 
12.1
Except as otherwise specifically provided in this Agreement, neither Party shall
be liable for delays or failures in performance resulting from acts or
occurrences beyond the reasonable control of such Party, regardless of whether
such delays or failures in performance were foreseen or foreseeable as of the
date of this Agreement, including, without limitation: fire, explosion, power
failure, acts of God, war, revolution, civil commotion, or acts of public
enemies; epidemics, riots, insurrections, earthquakes, tornadoes, hurricanes,
nuclear accidents, floods, or labor unrest, including, without limitation
strikes, slowdowns, picketing or boycotts or delays caused by the other Party or
by other service or equipment vendors; or any other similar circumstances beyond
the Party's reasonable control.  In such event, the Party affected shall, upon
giving prompt notice to the other Party, be excused from such performance on a
day-to-day basis to the extent of such interference (and the other Party shall
likewise be excused from performance of its obligations on a day-for-day basis
to the extent such Party's obligations relate to the performance so interfered
with).  The affected Party shall use its reasonable commercial efforts to avoid
or remove the cause of nonperformance and both Parties shall proceed to perform
with dispatch once the causes are removed or cease.



13.0
Publicity



 
13.1
The Parties agree not to use in any advertising or sales promotion, press
releases or other publicity matters, any endorsements, direct or indirect quotes
or pictures implying endorsement by the other Party or any of its employees
without such Party's prior written approval. The Parties will submit to each
other for written approval, prior to publication, all such publicity endorsement
matters that mention or display the other's name and/or marks or contain
language from which a connection to said name and/or marks may be inferred or
implied.



 
13.2
Neither Party will offer any services using the trademarks, service marks, trade
names, brand names, logos, insignia, symbols or decorative designs of the other
Party or its affiliates without the other Party’s written authorization.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 12



14.0
Network Maintenance and Management



 
14.1
The Parties will work cooperatively to implement this Agreement.  The Parties
will exchange appropriate information (e.g., maintenance contact numbers,
network information, information required to comply with law enforcement and
other security agencies of the Government, etc.) to achieve this desired
reliability, subject to the confidentiality provisions herein.



15.0
Law Enforcement and Civil Process




 
15.1
Intercept Devices



Local and federal law enforcement agencies periodically request information or
assistance from local telephone service providers.  When either Party receives a
request associated with a Customer of the other Party, the receiving Party will
refer such request to the appropriate Party, unless the request directs the
receiving Party to attach a pen register, trap-and-trace or form of intercept on
the Party's own facilities, in which case that Party will comply with any valid
requirement, to the extent the receiving Party is able to do so; if such
compliance requires the assistance of the other Party such assistance will be
provided.



 
15.2
Subpoenas



If a Party receives a subpoena for information concerning an End User the Party
knows to be an End User of the other Party, the receiving Party will refer the
subpoena to the requesting entity with an indication that the other Party is the
responsible company.   In the event a Party requests (requesting Party) that the
other Party provide (providing Party) the information requested in the subpoena,
the requesting Party shall pay the providing Party all costs of providing such
information.



 
15.3
Law Enforcement Emergencies



If a Party receives a request from a law enforcement agency to implement at its
switch a temporary number change, temporary disconnect, or one-way denial of
outbound calls for an End User of the other Party, the receiving Party will
comply so long as it is a valid emergency request.  Neither Party will be held
liable for any claims or damages arising from compliance with such requests, and
the Party serving the End User agrees to indemnify and hold the other Party
harmless against any and all such claims.


 
15.4
The Parties will provide five (5) day a week 8:00 a.m. to 5:00 p.m. installation
and information retrieval pertaining to lawful, manual traps and information
retrieval on Customer invoked CLASS services pertaining to non-emergency calls
such as annoyance calls.  The Parties will provide assistance twenty-four (24)
hours per day for situations involving immediate threat of life or at the
request of law enforcement officials.  The Parties will provide a twenty-four
(24) hour contact number to administer this process.



16.0
Amendments or Waivers



 
16.1
Except as otherwise provided in this Agreement, no amendment to this Agreement
will be effective unless the same is in writing and signed by an authorized
representative of each Party. In addition, no course of dealing or failure of a
Party strictly to enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right, or condition.  The Parties enter into
this Agreement without prejudice to any positions they have taken previously, or
may take in the future in any legislative, regulatory, other public forum,
contract negotiation, bona fide request, or arbitration addressing any matters,
including matters related to the types of arrangements prescribed by this
Agreement.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 13



17.0
Authority



 
19.1
Each person whose signature appears below represents and warrants that they have
the authority to bind the Party on whose behalf they executed this Agreement.



18.0
Binding Effect



 
20.1
This Agreement will be binding on and inure to the benefit of the respective
successors and permitted assigns of the Parties.



19.0
Consent



 
21.1
Where consent, approval, or mutual Agreement is required of a Party, it will not
be unreasonably withheld or delayed.



20.0
Expenses



 
20.1
Except as specifically set out in this Agreement, each Party will be solely
responsible for its own expenses involved in all activities related to the
subject of this Agreement.



21.0
Headings



 
21.1
The headings in this Agreement are inserted for convenience and identification
only and will not be considered in the interpretation of this Agreement.



22.0
Relationship of Parties



 
22.1
This Agreement will not establish, be interpreted as establishing, or be used by
either Party to establish or to represent their relationship as any form of
agency, partnership or joint venture.  Neither Party will have any authority to
bind the other Party, nor to act as an agent for the other Party unless written
authority, separate from this Agreement, is provided.  Nothing in the Agreement
will be construed as providing for the sharing of profits or losses arising out
of the efforts of either or both of the Parties.  Nothing herein will be
construed as making either Party responsible or liable for the obligations and
undertakings of the other Party.



23.0
Conflict of Interest



 
23.1
The Parties represent that no employee or agent of either Party has been or will
be employed, retained, paid a fee, or otherwise received or will receive any
personal compensation or consideration from the other Party, or any of the other
Party’s employees or agents in connection with the arranging or negotiation of
this Agreement or associated documents.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 14



24.0
Third Party Beneficiaries



 
24.1
Except as may be specifically set forth in this Agreement, this Agreement does
not provide and will not be construed to provide third parties with any remedy,
claim, liability, reimbursement, cause of action, or other privilege.



25.0
Trademarks and Trade Names



 
25.1
Each Party warrants that, to the best of its knowledge, the services provided
under this Agreement do not or will not violate or infringe upon any patent,
copyright, trademark, or trade secret rights of any other persons.



 
25.2
Except as specifically set out in this Agreement, nothing in this Agreement will
grant, suggest, or imply any authority for one Party to use the name,
trademarks, service marks, or trade names of the other Party for any purpose
whatsoever, absent written consent of the other Party.



26.0
Complete Terms



 
26.1
Notwithstanding the 251/252 Interconnection Agreement set forth in §1.2 above,
this Agreement sets forth the entire understanding and supersedes prior
Agreements between the Parties relating to the subject matter contained herein
and merges all prior discussions between them, and neither Party shall be bound
by any definition, condition, provision, representation, warranty, covenant or
promise other than as expressly stated in this Agreement or as is
contemporaneously or subsequently set forth in writing and executed by a duly
authorized officer or representative of the Party to be bound thereby.



27.0
Cooperation on Preventing End User Fraud



 
27.1
The Parties agree to cooperate with one another to investigate, minimize, and
take corrective action in cases of fraud.  The Parties' fraud minimization
procedures are to be cost-effective and implemented so as not to unduly burden
or harm one Party as compared to the other Party.



 
27.2
In cases of suspected fraudulent activity by an End User, at a minimum, the
cooperation referenced in the above paragraph will include providing to the
other Party, upon request, information concerning End Users who terminate
services to that Party without paying all outstanding charges.  The Party
seeking such information is responsible for securing the End User's permission
to obtain such information.



28.0
Modification of Agreement



 
28.1
If SouthEast changes its name or makes changes to its company structure or
identity due to a merger, acquisition, transfer or any other reason, it is the
responsibility of SouthEast to notify Windstream of said change and request that
an amendment to this Agreement, if necessary, be executed to reflect said
change.

 
 

  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 15



29.0
Responsibility of Each Party



 
29.1
Each Party is an independent contractor, and has and hereby retains the right to
exercise full control of and supervision over its own performance of its
obligations under this Agreement and retains full control over the employment,
direction, compensation and discharge of its employees assisting in the
performance of such obligations.  Each Party will be solely responsible for all
matters relating to payment of such employees, including compliance with social
security taxes, withholding taxes and all other regulations governing such
matters.  Each Party will be solely responsible for proper handling, storage,
transport and disposal at its own expense of all (i) substances or materials
that it or its contractors or agents bring to, create or assume control over at
Work Locations or, (ii) waste resulting therefrom or otherwise generated in
connection with its or its contractors' or agents' activities at the Work
Locations.  Subject to the limitations on liability and except as otherwise
provided in this Agreement, each Party will be responsible for (i) its own acts
and performance of all obligations imposed by applicable law in connection with
its activities, legal status and property, real or personal and, (ii) the acts
of its own affiliates, employees, agents and contractors during the performance
of the Party's obligations hereunder.



30.0
Territory

This Agreement applies to the exchange serving areas in which Windstream is
authorized and operates as an Incumbent Local Exchange Carrier in the
Commonwealth of Kentucky, Windstream is not obligated to provide Mass Market
Switching services under this Agreement and this Agreement shall have no
application within any Windstream exchange service areas other than those
Windstream exchange service areas listed below.


Included Windstream Exchange Service Areas:


Ashland
Evarts
Lancaster
Oneida
Augusta
Ewing
Leatherwood
Owingsville
Barbourville
Faubush
Lebanon
Paint Lick
Berea
Fernleaf
Lewisburg
Russell
Bradfordsville
Flat Lick
Liberty
Salt Lick
Brodhead
Flemingsburg
Livinston
Science Hill
Brooksville
Garrison
London
Sharpsburg
Bryantsville
Germantown
Loretto
Shopville
Burkesville
Grayson
Manchester
Somerset
Burnside
Greensburg
Mays Lick
Southshore
Campbellsville
Greenup
Meads
Tollesboro
Catlettsburg
Hazard
Morehead
Vanceburg
Columbia
Hillsboro
Mt. Olive
Versailles
Cumberland
Hustonville
Mt. Vernon
Vicco
Dover
Irvine
Nancy
Washington
E Bernstadt
Jenkins
Nicholasville
White Lily
Eubank
Johnsville
Olive Hill
Wilmore



31.0
Compliance



 
38.1
Each Party will comply at its own expense with its obligations under or
activities in connection with this Agreement.  The Parties agree to indemnify,
defend, (at the other Party's request) and save harmless the other Party, each
of its officers, directors and employees from and against any losses, damages,
claims, demands, suits, liabilities, fines, penalties, and expenses (including
reasonable attorneys' fees) that arise out of or result from i) its failure or
the failure of its contractors or agents to so comply or ii) any activity, duty
or status of it or its contractors or agents that triggers any legal obligation
to investigate or remediate environmental contamination.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 16



32.0
Responsibility for Environmental Contamination



 
32.1
SouthEast will in no event be liable to Windstream for any costs whatsoever
resulting from the presence or release of any Environmental Hazard that
SouthEast did not introduce to the affected work location.  Windstream will
indemnify, defend (at SouthEast's request) and hold harmless SouthEast, each of
its officers, directors and employees from and against any losses, damages,
claims, demands, suits, liabilities, fines, penalties and expenses (including
reasonable attorneys' fees) that arise out of or result from (i) any
Environmental Hazard that Windstream, its contractors or agents introduce to the
Work Locations or (ii) the presence or release of any Environmental Hazard for
which Windstream is responsible under applicable law.



 
32.2
Windstream will in no event be liable to SouthEast for any costs whatsoever
resulting from the presence or release of any Environmental Hazard that
Windstream did not introduce to the affected work location.  SouthEast will
indemnify, defend (at Windstream's request) and hold harmless Windstream, each
of its officers, directors and employees from and against any losses, damages,
claims, demands, suits, liabilities, fines, penalties and expenses (including
reasonable attorneys' fees) that arise out of or result from i) any
Environmental Hazard that SouthEast, its contractors or agents introduce to the
Work Locations or ii) the presence or release of any Environmental Hazard for
which SouthEast is responsible under applicable law.



33.0
Subcontracting



 
33.1
If a Party through a subcontractor performs any obligation under this Agreement,
such Party will remain fully responsible for the performance of this Agreement
in accordance with its terms, including any obligations either Party performs
through subcontractors, and each Party will be solely responsible for payments
due the Party's subcontractors.  No subcontractor will be deemed a third party
beneficiary for any purposes under this Agreement.  Any subcontractor who gains
access to Confidential Information covered by this Agreement will be required by
the subcontracting Party to protect such Confidential Information to the same
extent the subcontracting Party is required to protect the same under the terms
of this Agreement.



34.0
Referenced Documents



 
34.1
Whenever any provision of this Agreement refers to a technical reference,
technical publication, any publication of telecommunications industry
administrative or technical standards, Windstream handbooks and manuals, or any
other document specifically incorporated into this Agreement, it will be deemed
to be a reference to the most recent version or edition (including any
amendments, supplements, addenda, or successors) of each document that is in
effect, and will include the most recent version or edition (including any
amendments, supplements, addenda, or successors) of each document incorporated
by reference in such a technical reference, technical publication, or
publication of industry standards.  However, if such reference material is
substantially altered in a more recent version to significantly change the
obligations of either Party as of the Effective Date of this Agreement and the
Parties are not in Agreement concerning such modifications, the Parties agree to
negotiate in good faith to determine how such changes will impact performance of
the Parties under this Agreement, if at all.  Until such time as the Parties
agree, the provisions of the last accepted and unchallenged version will remain
in force.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 17



35.0
Severability



 
35.1
If any term, condition or provision of this Agreement is held to be invalid or
unenforceable for any reason, such invalidity or unenforceability will
invalidate the entire Agreement.  The Parties agree that this Agreement is a
commercially negotiated and must be taken in its entirety.



36.0
Survival of Obligations



 
36.1
Any liabilities or obligations of a Party for acts or omissions prior to the
cancellation or termination of this Agreement, any obligation of a Party under
the provisions regarding indemnification, Confidential Information, limitations
on liability, and any other provisions of this Agreement which, by their terms,
are contemplated to survive (or to be performed after) termination of this
Agreement, will survive cancellation or termination thereof.

 
37.0
Governing Law



 
37.1
This Agreement shall be governed by the laws of the State of Arkansas without
regard to its conflicts of law principles.



38.0
Other Obligations of SouthEast



 
38.1
To establish service and provide efficient and consolidated billing to
SouthEast, SouthEast is required to provide a CLEC Profile, which includes its
authorized and nationally recognized Operating Company Number (“OCN”), to
establish SouthEast’s billing account.  SouthEast will be provided with a
billing account number (“BAN”) for each CLEC Profile submitted.  SouthEast will
pay Windstream $380.00 for the establishment of each billing account number
(“BAN”).



 
38.2
SouthEast shall use Windstream’s electronic operations support system access
platform (Windstream Express) to submit orders and requests for maintenance and
repair of services, and to engage in other pre-ordering, ordering, provisioning,
maintenance and repair transactions.  If Windstream has not deployed an
electronic capability, SouthEast shall use such other processes as Windstream
has made available for performing such transaction (including, but not limited,
to submission of orders by telephonic facsimile transmission and placing trouble
reports by voice telephone transmission).  If SouthEast chooses to submit orders
manually, when Windstream’s electronic operations support system access platform
(Windstream Express) is available, SouthEast will pay a manual order charge as
reflected in the applicable Windstream tariff.



 
38.3
SouthEast represents and covenants that it will only use Windstream Express
pursuant to this Agreement for Mass Market Switching, for which this Agreement
contains explicit terms, conditions and rates and will not provide its access to
a third party.



 
38.4
A service order processing charge (Service Order Charge) will be applied to each
service order issued by Windstream to process a request pursuant to this
Agreement.



39.0
Customer Inquiries



 
39.1
Each Party will refer all questions regarding the other Party’s services or
products directly to the other Party at a telephone number specified by that
Party.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 18



 
39.2
Each Party will ensure that all of their representatives who receive inquiries
regarding the other Party’s services or products:  (i) provide the numbers
described in §39.1; and (ii) do not in any way disparage or discriminate against
the other Party or its services or products.



40.0
Disclaimer of Warranties



 
40.1
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO ANY WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR INTENDED OR PARTICULAR
PURPOSE WITH RESPECT TO SERVICES PROVIDED HEREUNDER.  ADDITIONALLY, NEITHER
PARTY ASSUMES ANY RESPONSIBILITY WITH REGARD TO THE CORRECTNESS OF DATA OR
INFORMATION SUPPLIED BY THE OTHER PARTY WHEN THIS DATA OR INFORMATION IS
ACCESSED AND USED BY A THIRD PARTY.



41.0
Definitions and Acronyms




 
41.1
Definitions



For purposes of this Agreement, certain terms have been defined in Attachment 2:
Definitions and elsewhere in this Agreement to encompass meanings that may
differ from, or be in addition to, the normal connotation of the defined word.
Unless the context clearly indicates otherwise, any term defined or used in the
singular will include the plural.  The words "will" and "shall" are used
interchangeably throughout this Agreement and the use of either connotes a
mandatory requirement.  The use of one or the other will not mean a different
degree of right or obligation for either Party.  A defined word intended to
convey its special meaning is capitalized when used.



 
41.2
Acronyms



Other terms that are capitalized and not defined in this Agreement will have the
meaning in the Act.  For convenience of reference only, Attachment 3: Acronyms
provides a list of acronyms used throughout this Agreement.


42.0
Other Requirements and Attachments



 
42.1
This Agreement incorporates a number of listed Attachments, which, together with
their associated Appendices, Exhibits, and Addenda, constitute the entire
Agreement between the Parties.



 
42.1.1
Each Party agrees that if at anytime a discrepancy arises between the General
Terms and Conditions and one of the Attachments, the Attachments will control.



 
42.1.2
Appended to this Agreement and incorporated herein are the Attachments listed
below.  To the extent that any definitions, terms or conditions in any given
Attachment differ from those contained in the main body of this Agreement, those
definitions, terms or conditions will supersede those contained in the main body
of this Agreement, but only in regard to the services or activities listed in
that particular Attachment.



Attachment 1:  Mass Market Switching
Attachment 2:  Definitions
Attachment 3:  Acronyms


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 19



THIS AGREEMENT CONTAINS BINDING PROVISIONS, WHICH MAY BE ENFORCED BY THE
PARTIES.


SouthEast Telephone, Inc.
   
Windstream
           
Darrell Maynard
   
William F. Kreutz
 
Print Name
   
Print Name
           
/s/ Darrell Maynard
4/27/2007
 
/s/ William F. Kreutz
5/4/07
Sign Name:
Date
 
Sign Name:
Date
         
President
   
Vice President – Regulatory Strategies
 
Position/Title
   
Position/Title
 
SouthEast Telephone, Inc.
   
Windstream
 



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1: Mass Market Switching
Page 20



ATTACHMENT 1: MASS MARKET SWITCHING


1.0
Introduction



 
1.1
This Attachment sets forth rates, terms and conditions for Mass Market Switching
that Windstream agrees to offer to SouthEast in accordance with its obligations
under this Agreement.  The rates for Mass Market Switching are set forth in this
Attachment.



 
1.2
Windstream’s sole obligation is to provide Mass Market Switching in accordance
with the terms of this Agreement taken in their entirety.



 
1.3
Mass Market Switching is only available to SouthEast for use in its provisioning
of local exchange service to its End Users.



 
1.4
Windstream will at its sole discretion maintain, repair, or replace the Mass
Market Switching Element.



 
1.5
Each Party is solely responsible for the services it provides to its End Users
and to other Telecommunications Carriers.



 
1.6
The Mass Market Switching Element provided to SouthEast under the provisions of
this Attachment will remain the property of Windstream.



2.0
Mass Market Switching Element – Port and Usage

 
 
2.1
Windstream shall provide access to local circuit switching capability and local
tandem switching capability on an unbundled basis, except as set forth in this
Agreement and solely for the provision of a qualifying telecommunications
service.

 
 
2.2
Local Switching.

 
 
2.2.1
The Mass Market Switching Element includes line side and trunk side facilities
(e.g. line and trunk side Ports such as analog and ISDN line side Ports).  It
consists of the line-side Port (including connection between a Loop termination
and a switch line card, telephone number assignment, basic intercept, one
primary directory listing, presubscription, and access to 911, operator
services, and directory assistance), usage (including the connection of lines to
lines, lines to trunks, trunks to lines, and trunks to trunks) and the
connection between the trunk termination and a trunk card.  The separate charges
for vertical features shall not be billed with respect to those lines for which
SouthEast is incurring the port usage charge for Mass Market Switching, because
the cost of vertical features should be recovered though the port usage charge.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1: Mass Market Switching
Page 21



 
2.2.2
Windstream shall offer, as an optional chargeable feature, usage tapes in
accordance with the 251/252 Interconnection Agreement.



 
2.2.3
SouthEast may request activation or deactivation of features on a per-port basis
at any time, and shall compensate Windstream for the non-recurring charges
associated with processing the order.  SouthEast may submit a request for other
switch features and functions that the switch is capable of providing, but which
Windstream does not currently provide, or for customized routing of traffic
other than operator services and/or directory assistance traffic.  Windstream
shall develop and provide these requested services where technically feasible
with the agreement of SouthEast to pay the recurring and non-recurring costs of
developing, installing, updating, providing and maintaining these services.



 
2.2.4
If SouthEast requests the remote call forward feature for a Mass Market
Switching line to forward calls from the service telephone number (the number
dialed by the calling party) to another telephone number selected by the service
subscriber, SouthEast will be assessed a remote call forwarding charge per Mass
Market Switching line as listed in Exhibit A.  When ordering, Windstream will
ensure that the following conditions are satisfied:

 
2.2.4.1
That the remote call forward service will not be utilized to forward calls to
another number; and

 
2.2.4.2
That the forward-to number (service) is not a public safety number (e.g. 911,
fire or police number).

 
3.0
Combinations



 
3.1
Subject to the conditions set forth in this Agreement, Windstream may provide a
combination of Mass Market Switching with an Unbundled Network Element pursuant
to the Parties 251/252 Interconnection Agreement set forth in §1.2 of the
General Terms and Conditions of this Agreement.



4.0
Maintenance of Elements



 
4.1
The Mass Market Switching Element provided by Windstream pursuant to this
Attachment will be maintained by Windstream.



 
4.2
If SouthEast issues a trouble report allowing Windstream access to the End
User's premises and Windstream personnel are dispatched but denied access to the
premises, then Time and Material charges will apply for the period of time that
Windstream personnel are dispatched.  Subsequently, if Windstream personnel are
allowed access to the premises, the charges discussed herein will still apply.



 
4.3
Time and Material charges apply on a half-hour basis.  If more than one
technician is necessary in accordance with Windstream standard practices and is
dispatched in conjunction with the same trouble report, the total time for all
technicians dispatched will be aggregated prior to the distribution of time
between the "First Half Hour or Fraction Thereof" and "Each Additional Half Hour
or Fraction Thereof" rate categories.  Basic Time is work-related efforts of
Windstream performed during normally scheduled working hours on a normally
scheduled workday.  Overtime is work-related efforts of Windstream performed on
a normally scheduled workday, but outside of normally scheduled working
hours.  Premium Time is work related efforts of Windstream performed other than
on a normally scheduled workday.



 
4.4
If SouthEast requests or approves an Windstream technician to perform services
in excess of or not otherwise contemplated by the nonrecurring charges herein,
SouthEast will pay for any additional work to perform such services, including
requests for installation or conversion outside of normally scheduled working
hours.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1: Mass Market Switching
Page 22



5.0
Performance of Mass Market Switching Element



 
5.1
Mass Market Switching Elements provided by Windstream to SouthEast will be at
least equal in quality and performance as that which Windstream provides to
itself.

 
6.0
Pricing



 
6.1
Exhibit A: Price List is a schedule which reflects the prices at which
Windstream agrees to furnish Mass Market Switching Elements to
SouthEast.  SouthEast agrees to compensate Windstream for Mass Market Switching
Elements at the rates contained in this Exhibit.



 
6.2
Windstream will render a monthly bill for the Mass Market Switching Elements
provided hereunder.  Remittance in full will be due within thirty (30) days of
receipt of invoice.  Interest will apply on overdue amounts.



7.0
Recurring Charges



 
7.5.1
Unless otherwise listed below, where rates are shown as monthly, a month will be
defined as a calendar month.  The minimum term for each monthly rated element
will be one (1) month.  After the initial month, billing will be on the basis of
whole or fractional months used.



 
7.5.2
SouthEast will be charged $.00141 for each minute of use that exceeds 2,200 per
customer’s line per month.  Where rates will be based on minutes of use, usage
will be accumulated at the end office and rounded to the next higher
minute.  SouthEast will pay for all usage on such calls including those that are
not completed due to busy or don't answer conditions.



8.0
Non-Recurring Charges



 
8.1
A service order processing charge (Service Order Charge) will be applied to each
service order issued by SouthEast for Windstream to process a request for Mass
Market Switching Elements.   In the event SouthEast orders the combination of
Mass Market Switching from this Agreement and service from another agreement,
Windstream shall only charge SouthEast the Non-recurring charges in this
Agreement and shall waive Non-recurring charges in the other agreement.



  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 




Attachment 1: Mass Market Switching
Page 23



Exhibit A: Price List


Prices for Mass Market Switching Elements
 
Monthly Recurring /
MOU Rate
   
Nonrecurring Charges
           
Initial
   
Additional
                       
I. Service Order Charges
                                         
Non-Engineered
                   
New Installation – No Premise Visit
        $ 42.50          
New Installation – Premise Visit Required
        $ 58.60          
Conversion As Is
        $ 19.23          
Conversion As Specified (special instructions)
        $ 42.50          
Subsequent Order
        $ 9.00                                  
Engineered
                     
New Installation
        $   311.98          
Conversion As Specified (special instructions)
        $ 123.84          
Subsequent Order
        $ 59.61                                  
II. Port Charge
                     
Basic Analog Line Side Port
  $ 1.07                                            
III. Remote Call Forwarding – Per Line
  $ 2.43                                            
Maintenance of Service Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00                                    
Time and Material Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00          



Included Windstream Exchange Service Areas:


Ashland
Evarts
Lancaster
Oneida
Augusta
Ewing
Leatherwood
Owingsville
Barbourville
Faubush
Lebanon
Paint Lick
Berea
Fernleaf
Lewisburg
Russell
Bradfordsville
Flat Lick
Liberty
Salt Lick
Brodhead
Flemingsburg
Livinston
Science Hill
Brooksville
Garrison
London
Sharpsburg
Bryantsville
Germantown
Loretto
Shopville
Burkesville
Grayson
Manchester
Somerset
Burnside
Greensburg
Mays Lick
Southshore
Campbellsville
Greenup
Meads
Tollesboro
Catlettsburg
Hazard
Morehead
Vanceburg
Columbia
Hillsboro
Mt. Olive
Versailles
Cumberland
Hustonville
Mt. Vernon
Vicco
Dover
Irvine
Nancy
Washington
E Bernstadt
Jenkins
Nicholasville
White Lily
Eubank
Johnsville
Olive Hill
Wilmore



  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 2: Definitions
Page 24



ATTACHMENT 2: DEFINITIONS


Definitions of the terms used in this Agreement are listed below.  The Parties
agree that certain terms may be defined elsewhere in this Agreement, as well as
terms not defined shall be construed in accordance with their customary meaning
in the telecommunications industry as of the Effective Date of this Agreement.


“Confidential Information” has the meaning set forth in §6.0 of the General
Terms and Conditions.


"Customer" means, whether or not capitalized, any business, residential or
governmental Customer of services covered by the Agreement, and includes the
term "End User".  More specific meanings of either of such terms are dependent
upon the context in which they appear in the Agreement and the provisions of the
Act.


“Customer Proprietary Network Information” or “CPNI” means information that
relates to the quantity, technical configuration, type, destination, and amount
of a Telecommunications Service subscribed to by any  Customer of a
Telecommunications Carrier, and that is made available to the carrier by the
Customer solely by virtue of the carrier Customer relationship; and information
contained in the bills pertaining to telephone exchange service or telephone
toll service received by a Customer of a carrier.


 “Discloser” means that Party to this Agreement which has disclosed Confidential
Information to the other Party.


"End Office" means a local Windstream switching point where Windstream Customer
station loops are terminated for purposes of interconnection to each other and
to the network.


"End User" means, whether or not capitalized, any business, residential or
governmental Customer of services covered by the Agreement and includes the term
"Customer".  More specific meanings of either of such terms are dependent upon
the context in which they appear in the Agreement and the provisions of the Act.


"Incumbent Local Exchange Carrier” or “ILEC” has the meaning given the term in
the Act.


"Local Exchange Carrier" or "LEC" means the incumbent carrier that provides
facility-based Exchange Services, which has universal-service and
carrier-of-last-resort obligations.


"Local Service Provider” means a non-incumbent carrier licensed by the
Commission with the appropriate certification (e.g., a Certificate of
Authorization or Service Provider Certificate of Authorization) and authority
necessary to provide Exchange Services.


“Local Service Request” or “LSR” means an industry standard form used by the
Parties to add, establish, change or disconnect services provided under this
Agreement.


“Operating Company Number” or “OCN” means nationally recognized company codes
set forth in the LERG that will be used as the official identification code for
each company that provides local exchange telephone service.


"Parties,” means Windstream and SouthEast collectively.


"Party" means either Windstream or SouthEast as applicable.


“Recipient” means the Party to this Agreement, which has received Confidential
Information from the other Party.


"Territory" means the Windstream exchange service areas as listed in §30.0 of
the General Terms and Conditions of this Agreement.


“Undefined Terms” The Parties acknowledge that terms may appear in the Agreement
that are not defined and agree that any such terms shall be construed in
accordance with their end-user usage in the telecommunications industry as of
the Effective Date of this Agreement.


“Windstream” has the meaning set forth in the preamble.


“Work Locations” means any real estate that Windstream owns, leases or licenses
or in which it holds easements or other rights to use, or does use, in
connection with this Agreement.


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
ATTACHMENT3: ACRONYMS


BAN
Billing Account Number
CPN
Calling Party Number
CPNI
Customer Propriety Network Information
ILEC
Incumbent Local Exchange Carrier
LEC
Local Exchange Carrier
LSP
Local Service Provider
LSR
Local Service Request
OCN
Operating Company Number
PSC
Public Service Commission
PUC
Public Utilities Commission



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
AMENDMENT NO. 1


to the


MASS MARKET SWITCHING AGREEMENT


between


Windstream Kentucky, East, LLC


and


SouthEast Telephone, Inc.


This Amendment No. 1 ( “Amendment”) is made this 9th day of July, 2008
(“Amendment Effective Date”), by and between Windstream Kentucky, East, LLC
("Windstream”), with its principal place of business at 4001 Rodney Parham Rd.,
Little Rock, Arkansas 72212 and SouthEast Telephone, Inc. (“SouthEast”)
(Windstream and SouthEast may be hereinafter referred to, each individually, as
a “Party” and, collectively, as the “Parties”).


This Amendment covers services in the Commonwealth of Kentucky.


WITNESSETH:


WHEREAS, pursuant to private commercial negotiations, SouthEast and Windstream
executed a Mass Market Switching Agreement (“Agreement”) with an effective date
of May 1, 2007; and


WHEREAS, the Agreement is set to expire by its own terms on October 31, 2008;
and


NOW, THEREFORE, in consideration of the mutual promises, provisions and
covenants herein contained, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:


1.3
Section 4.1 of the General Terms and Conditions is replaced in its entirety with
the following:

 
 
4.1
The Parties agree to the provisions of this Agreement for a term of forty-two
(42) months (“the Term”) from the Effective Date of this Agreement. This
Agreement will terminate on October 31, 2010 (“the Termination Date”).

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
1.4
Section 9.1.1 of the General Terms and Conditions is replaced in its entirety
with the following:

 
 
9.1.1
Billing Disputes



The disputing Party must submit billing disputes (“Billing Disputes”) to the
billing Party by the due date on the disputed bill unless the disputed bill is
paid in full. In the event the disputing Party pays a disputed bill in full and
later decides to file a Billing Dispute,  the disputing Party must submit the
Billing Dispute to the billing Party within twelve (12) months of the due date
of the disputed bill. After receipt of a dispute, the billing Party will review
to determine the accuracy of the billing dispute.  If the billing Party
determines the dispute is valid, the billing Party will credit the disputing
Party’s bill by the next bill date.  If the billing Party determines the billing
dispute is not valid, the disputing Party may escalate the dispute as outlined
in §9.1.1.1.  If escalation of the billing dispute does not occur within the 30
days as outlined below, the disputing Party must remit payment for the disputed
charge, including late payment charges, to the billing Party by the next bill
date and these charges are no longer considered disputed charges.  The Parties
will endeavor to resolve all Billing Disputes within sixty (60) calendar days
from receipt of the Dispute Form.


1.5
Section 7.5.2 of Attachment 1: Mass Market Switching is replaced in its entirety
with the following:



From May 1, 2007 through October 31, 2009, SouthEast will be charged $.00141 for
each minute of use that exceeds 2,200 per customer’s line per month.  From
November 1, 2009 through October 31, 2010, SouthEast will be charged $.001593
for each minute of use that exceeds 2,200 per customer’s line per month Where
rates will be based on minutes of use, usage will be accumulated at the end
office and rounded to the next higher minute.  SouthEast will pay for all usage
on such calls including those that are not completed due to busy or "do
not  answer" conditions.
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


1.6
Exhibit A: Price List is replaced in its entirety with the following:

 
Exhibit A: Price List


Prices for Mass Market Switching Elements
 
Monthly
Recurring /
MOU Rate
   
 
 Nonrecurring Charges
           
Initial
   
Additional
                       
I. Service Order Charges
                                         
Non-Engineered
                   
New Installation – No Premise Visit
        $ 42.50          
New Installation – Premise Visit Required
        $ 58.60          
Conversion As Is
        $ 19.23          
Conversion As Specified (special instructions)
        $ 42.50          
Subsequent Order
        $ 9.00                                  
Engineered
                     
New Installation
        $ 311.98          
Conversion As Specified (special instructions)
        $ 123.84          
Subsequent Order
        $ 59.61                                  
II. Port Charge
                     
Basic Analog Line Side Port (Effective May 1, 2007 – October 31, 2009)
  $ 1.07                                            
Basic Analog Line Side Port (Effective November 1, 2009 – October 31, 2010)
  $ 4.10                                            
III. Remote Call Forwarding – Per Line
                            $ 2.43                                            
Maintenance of Service Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00                                    
Time and Material Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00          



Included Windstream Exchange Service Areas:


Ashland
Evarts
Lancaster
Oneida
Augusta
Ewing
Leatherwood
Owingsville
Barbourville
Faubush
Lebanon
Paint Lick
Berea
Fernleaf
Lewisburg
Russell
Bradfordsville
Flat Lick
Liberty
Salt Lick
Brodhead
Flemingsburg
Livinston
Science Hill
Brooksville
Garrison
London
Sharpsburg
Bryantsville
Germantown
Loretto
Shopville
Burkesville
Grayson
Manchester
Somerset
Burnside
Greensburg
Mays Lick
Southshore
Campbellsville
Greenup
Meads
Tollesboro
Catlettsburg
Hazard
Morehead
Vanceburg
Columbia
Hillsboro
Mt. Olive
Versailles
Cumberland
Hustonville
Mt. Vernon
Vicco
Dover
Irvine
Nancy
Washington
E Bernstadt
Jenkins
Nicholasville
White Lily
Eubank
Johnsville
Olive Hill
Wilmore



 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

5.0
Miscellaneous Provisions are amended as follows:

 
 
5.1
Conflict between this Amendment and the Agreement.  This Amendment shall be
deemed to revise the terms and provisions of the Agreement to the extent
necessary to give effect to the terms and provisions of this Amendment.  In the
event of a conflict between the terms and provisions of this Amendment and the
terms and provisions of the Agreement, this Amendment shall govern, provided,
however, that the fact that a term or provision appears in this Amendment but
not in the Agreement, or in the Agreement but not in this Amendment, shall not
be interpreted as, or deemed grounds for finding, a conflict for purposes of
this Section 2.

 
 
5.2
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which when so executed and delivered shall be an original and all of which
together shall constitute one and the same instrument.

 
 
5.3
Captions.  The Parties acknowledge that the captions in this Amendment have been
inserted solely for convenience of reference and in no way define or limit the
scope or substance of any term or provision of this Amendment.

 
 
5.4
Scope of Amendment.  This Amendment shall amend, modify and revise the Agreement
only to the extent set forth expressly in Sections 1, 2, 3 and 4 of this
Amendment, and, except to the extent set forth in Sections 1, 2, 3 and 4 of this
Amendment, the terms and provisions of the Agreement shall remain in full force
and effect after the Effective Date.



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.


Windstream Kentucky East, LLC
 
SouthEast Telephone, Inc.
     
Date: 
7/28/08
 
Date 
7/14/2008
     
By:
/s/ Michael Rhoda
 
By:
/s/ Darrell Maynard
     
Printed: Michael Rhoda
 
Printed:  Darrell Maynard
     
Title:  Senior Vice President – Government Affairs
 
Title: President

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
AMENDMENT NO. 1


to the


MASS MARKET SWITCHING AGREEMENT


between


Windstream Kentucky, East, LLC


and


SouthEast Telephone, Inc.


This Amendment No. 1 ( “Amendment”) is made this 9th day of July, 2008
(“Amendment Effective Date”), by and between Windstream Kentucky, East, LLC
("Windstream”), with its principal place of business at 4001 Rodney Parham Rd.,
Little Rock, Arkansas 72212 and SouthEast Telephone, Inc. (“SouthEast”)
(Windstream and SouthEast may be hereinafter referred to, each individually, as
a “Party” and, collectively, as the “Parties”).


This Amendment covers services in the Commonwealth of Kentucky.


WITNESSETH:


WHEREAS, pursuant to private commercial negotiations, SouthEast and Windstream
executed a Mass Market Switching Agreement (“Agreement”) with an effective date
of May 1, 2007; and


WHEREAS, the Agreement is set to expire by its own terms on October 31, 2008;
and


NOW, THEREFORE, in consideration of the mutual promises, provisions and
covenants herein contained, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:


1.7
Section 4.1 of the General Terms and Conditions is replaced in its entirety with
the following:

 
 
4.2
The Parties agree to the provisions of this Agreement for a term of forty-two
(42) months (“the Term”) from the Effective Date of this Agreement. This
Agreement will terminate on October 31, 2010 (“the Termination Date”).

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
1.8
Section 9.1.1 of the General Terms and Conditions is replaced in its entirety
with the following:

 
 
9.1.1
Billing Disputes



The disputing Party must submit billing disputes (“Billing Disputes”) to the
billing Party by the due date on the disputed bill unless the disputed bill is
paid in full. In the event the disputing Party pays a disputed bill in full and
later decides to file a Billing Dispute,  the disputing Party must submit the
Billing Dispute to the billing Party within twelve (12) months of the due date
of the disputed bill. After receipt of a dispute, the billing Party will review
to determine the accuracy of the billing dispute.  If the billing Party
determines the dispute is valid, the billing Party will credit the disputing
Party’s bill by the next bill date.  If the billing Party determines the billing
dispute is not valid, the disputing Party may escalate the dispute as outlined
in §9.1.1.1.  If escalation of the billing dispute does not occur within the 30
days as outlined below, the disputing Party must remit payment for the disputed
charge, including late payment charges, to the billing Party by the next bill
date and these charges are no longer considered disputed charges.  The Parties
will endeavor to resolve all Billing Disputes within sixty (60) calendar days
from receipt of the Dispute Form.


1.9
Section 7.5.2 of Attachment 1: Mass Market Switching is replaced in its entirety
with the following:



From May 1, 2007 through October 31, 2009, SouthEast will be charged $.00141 for
each minute of use that exceeds 2,200 per customer’s line per month.  From
November 1, 2009 through October 31, 2010, SouthEast will be charged $.001593
for each minute of use that exceeds 2,200 per customer’s line per month Where
rates will be based on minutes of use, usage will be accumulated at the end
office and rounded to the next higher minute.  SouthEast will pay for all usage
on such calls including those that are not completed due to busy or "do
not  answer" conditions.


 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
1.10
Exhibit A: Price List is replaced in its entirety with the following:

 
Exhibit A: Price List


Prices for Mass Market Switching Elements
 
Monthly Recurring /
MOU Rate
   
Nonrecurring Charges
           
Initial
   
Additional
                       
I. Service Order Charges
                                         
Non-Engineered
                   
New Installation – No Premise Visit
        $ 42.50          
New Installation – Premise Visit Required
        $ 58.60          
Conversion As Is
        $ 19.23          
Conversion As Specified (special instructions)
        $ 42.50          
Subsequent Order
        $ 9.00                                  
Engineered
                     
New Installation
        $ 311.98          
Conversion As Specified (special instructions)
        $ 123.84          
Subsequent Order
        $ 59.61                                  
II. Port Charge
                     
Basic Analog Line Side Port (Effective May 1, 2007 – October 31, 2009)
  $ 1.07                                            
Basic Analog Line Side Port (Effective November 1, 2009 – October 31, 2010)
  $ 4.10                                            
III. Remote Call Forwarding – Per Line
                            $ 2.43                                            
Maintenance of Service Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00                                    
Time and Material Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00          



Included Windstream Exchange Service Areas:


Ashland
Evarts
Lancaster
Oneida
Augusta
Ewing
Leatherwood
Owingsville
Barbourville
Faubush
Lebanon
Paint Lick
Berea
Fernleaf
Lewisburg
Russell
Bradfordsville
Flat Lick
Liberty
Salt Lick
Brodhead
Flemingsburg
Livinston
Science Hill
Brooksville
Garrison
London
Sharpsburg
Bryantsville
Germantown
Loretto
Shopville
Burkesville
Grayson
Manchester
Somerset
Burnside
Greensburg
Mays Lick
Southshore
Campbellsville
Greenup
Meads
Tollesboro
Catlettsburg
Hazard
Morehead
Vanceburg
Columbia
Hillsboro
Mt. Olive
Versailles
Cumberland
Hustonville
Mt. Vernon
Vicco
Dover
Irvine
Nancy
Washington
E Bernstadt
Jenkins
Nicholasville
White Lily
Eubank
Johnsville
Olive Hill
Wilmore



 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
5.0
Miscellaneous Provisions are amended as follows:

 
 
5.1
Conflict between this Amendment and the Agreement.  This Amendment shall be
deemed to revise the terms and provisions of the Agreement to the extent
necessary to give effect to the terms and provisions of this Amendment.  In the
event of a conflict between the terms and provisions of this Amendment and the
terms and provisions of the Agreement, this Amendment shall govern, provided,
however, that the fact that a term or provision appears in this Amendment but
not in the Agreement, or in the Agreement but not in this Amendment, shall not
be interpreted as, or deemed grounds for finding, a conflict for purposes of
this Section 2.

 
 
5.2
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which when so executed and delivered shall be an original and all of which
together shall constitute one and the same instrument.

 
 
5.3
Captions.  The Parties acknowledge that the captions in this Amendment have been
inserted solely for convenience of reference and in no way define or limit the
scope or substance of any term or provision of this Amendment.

 
 
5.4
Scope of Amendment.  This Amendment shall amend, modify and revise the Agreement
only to the extent set forth expressly in Sections 1, 2, 3 and 4 of this
Amendment, and, except to the extent set forth in Sections 1, 2, 3 and 4 of this
Amendment, the terms and provisions of the Agreement shall remain in full force
and effect after the Effective Date.



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.


Windstream Kentucky East, LLC
 
SouthEast Telephone, Inc.
     
Date:
7/28/08
 
Date
7/14/2008
     
By:
/s/ Michael Rhoda
 
By:
/s/ Darrell Maynard
     
Printed: Michael Rhoda
 
Printed:  Darrell Maynard
     
Title:  Senior Vice President – Government Affairs
 
Title: President

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
AMENDMENT NO. 2


to the


MASS MARKET SWITCHING AGREEMENT


between


Windstream Kentucky, East, LLC


and


SouthEast Telephone, Inc.


This Amendment No. 2 ( “Amendment”) is made this 23rd day of August, 2010
(“Amendment Effective Date”), by and between Windstream Kentucky, East, LLC
("Windstream”), with its principal place of business at 4001 Rodney Parham Rd.,
Little Rock, Arkansas 72212 and SouthEast Telephone, Inc. (“SouthEast”)
(Windstream and SouthEast may be hereinafter referred to, each individually, as
a “Party” and, collectively, as the “Parties”).


This Amendment covers services in the Commonwealth of Kentucky.


WITNESSETH:


WHEREAS, pursuant to private commercial negotiations, SouthEast and Windstream
executed a Mass Market Switching Agreement (“Agreement”) with an effective date
of May 1, 2007; and


WHEREAS, pursuant to private commercial negotiations, SouthEast and Windstream
executed an amendment to the Mass Market Switching Agreement (“Agreement”) with
an effective date of July 9, 2008; and


WHEREAS, the amended Agreement is set to expire by its own terms on October 31,
2010; and


NOW, THEREFORE, in consideration of the mutual promises, provisions and
covenants herein contained, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:


1.0
Section 4.1 of the General Terms and Conditions is replaced in its entirety with
the following:

 

 
4.1
The Parties agree to the provisions of this Agreement for a term of fifty-four
(54) months (“the Term”) from the Effective Date of this Agreement. This
Agreement will terminate on October 31, 2011 (“the Termination Date”).



 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

2.0
Section 7.5.2 of Attachment 1: Mass Market Switching is replaced in its entirety
with the following:



From May 1, 2007 through October 31, 2009, SouthEast will be charged $.00141 for
each minute of use that exceeds 2,200 per customer’s line per month.  From
November 1, 2009 through October 31, 2011, SouthEast will be charged $.001593
for each minute of use that exceeds 2,200 per customer’s line per month Where
rates will be based on minutes of use, usage will be accumulated at the end
office and rounded to the next higher minute.  SouthEast will pay for all usage
on such calls including those that are not completed due to busy or "do
not  answer" conditions.


1.11
Exhibit A: Price List is replaced in its entirety with the following:



Exhibit A: Price List


Prices for Mass Market Switching Elements
 
Monthly Recurring /
MOU Rate
   
 
 Nonrecurring Charges
           
Initial
   
Additional
                       
I. Service Order Charges
                                         
Non-Engineered
                   
New Installation – No Premise Visit
        $ 42.50          
New Installation – Premise Visit Required
        $ 58.60          
Conversion As Is
        $ 19.23          
Conversion As Specified (special instructions)
        $ 42.50          
Subsequent Order
        $ 9.00                                  
Engineered
                     
New Installation
        $ 311.98          
Conversion As Specified (special instructions)
        $ 123.84          
Subsequent Order
        $ 59.61                                  
II. Port Charge
                     
Basic Analog Line Side Port (Effective May 1, 2007 – October 31, 2009)
  $ 1.07                                            
Basic Analog Line Side Port (Effective November 1, 2009 – October 31, 2011)
  $ 4.10                                            
III. Remote Call Forwarding – Per Line
                            $ 2.43                                            
Maintenance of Service Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00                                    
Time and Material Charges
                       
Basic Time per half (1/2) hour
          $ 40.00          
Overtime per half (1/2) hour
          $ 80.00          
Premium Time per half (1/2) hour
          $ 120.00          

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Included Windstream Exchange Service Areas:


Ashland
Evarts
Lancaster
Oneida
Augusta
Ewing
Leatherwood
Owingsville
Barbourville
Faubush
Lebanon
Paint Lick
Berea
Fernleaf
Lewisburg
Russell
Bradfordsville
Flat Lick
Liberty
Salt Lick
Brodhead
Flemingsburg
Livinston
Science Hill
Brooksville
Garrison
London
Sharpsburg
Bryantsville
Germantown
Loretto
Shopville
Burkesville
Grayson
Manchester
Somerset
Burnside
Greensburg
Mays Lick
Southshore
Campbellsville
Greenup
Meads
Tollesboro
Catlettsburg
Hazard
Morehead
Vanceburg
Columbia
Hillsboro
Mt. Olive
Versailles
Cumberland
Hustonville
Mt. Vernon
Vicco
Dover
Irvine
Nancy
Washington
E Bernstadt
Jenkins
Nicholasville
White Lily
Eubank
Johnsville
Olive Hill
Wilmore



4.0
Miscellaneous Provisions are amended as follows:

 
 
4.1
Conflict between this Amendment and the Agreement.  This Amendment shall be
deemed to revise the terms and provisions of the Agreement to the extent
necessary to give effect to the terms and provisions of this Amendment.  In the
event of a conflict between the terms and provisions of this Amendment and the
terms and provisions of the Agreement, this Amendment shall govern, provided,
however, that the fact that a term or provision appears in this Amendment but
not in the Agreement, or in the Agreement but not in this Amendment, shall not
be interpreted as, or deemed grounds for finding, a conflict for purposes of
this Section 2.

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
4.2
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which when so executed and delivered shall be an original and all of which
together shall constitute one and the same instrument.

 
 
4.3
Captions.  The Parties acknowledge that the captions in this Amendment have been
inserted solely for convenience of reference and in no way define or limit the
scope or substance of any term or provision of this Amendment.

 
 
4.4
Scope of Amendment.  This Amendment shall amend, modify and revise the Agreement
only to the extent set forth expressly in Sections 1, 2 and 3 of this Amendment,
and, except to the extent set forth in Sections 1, 2 and 3 of this Amendment,
the terms and provisions of the Agreement shall remain in full force and effect
after the Effective Date.



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.


Windstream Kentucky East, LLC
 
SouthEast Telephone, Inc.
     
By: 
/s/ Michael Rhoda
 
By: 
/s/ Carla J. Reichelderfer
     
Printed: Michael Rhoda
 
Printed:  Carla Reichelderfer
     
Title:  Senior Vice President – Government Affairs
 
Title: President



 
 

--------------------------------------------------------------------------------

 